Title: From John Adams to Benjamin Waterhouse, 15 September 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse
Quincy Septr. 15 1811

I receive no Letters with So much pleasure as yours and Rushes. The Shortest of them always contains Something new and Solid; Some thing witty and a good deal that his humerous.
How many more hot Nutts for the Monkeys you will See, I know not.
They will lie, and laugh and joke: but they will not make much Noise, because that might provoke Some of their own Party to peep at the Patriot which they Studiously keep out of Sight.
Bowdoin would have been a Republican, if he had lived to these Times; and So would Washington Since Hamilton is dead.
I rejoice in the Governors Spirits. He will come out of the Furnace double refined.
Your Son was as much admired as any of the Performers, not only by my Daughter, Niece and three Grand daughters, but by all I have heard Speak of Commencement
I know of but one Copy of The “History of Disputes with America” which I want to have printed in a new Edition. If I Send it you must return it Soon.
Philo Sallust is a Conjurer. What Pythoness of Ender he has called up to inform him of Old Stories I cannot conceive.
Yours always

John Adams